 

Exhibit 10.177

 





THIS NOTE AND THE SHARES OF CAPITAL STOCK ISSUABLE UPON ANY CONVERSION HEREOF
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD
OR OTHERWISE TRANSFERRED TO ANY PERSON, INCLUDING A PLEDGEE, UNLESS (1) EITHER
(A) A REGISTRATION STATEMENT WITH RESPECT THERETO SHALL BE EFFECTIVE UNDER THE
SECURITIES ACT, OR (B) THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT IS AVAILABLE, AND (2) THERE SHALL HAVE BEEN COMPLIANCE WITH ALL
APPLICABLE STATE SECURITIES OR "BLUE SKY" LAWS.

 

NATURALNANO, INC.



 

8% CONVERTIBLE PROMISSORY NOTE

 



$130,000

Original Issuance Date: October 20, 2014

 

 

NATURALNANO, INC., a Nevada corporation (the “Company”), for value received,
hereby promises to pay to Marlin Capital Investments, LLC or its assigns (the
“Holder”), the principal amount of One Hundred Thirty Thousand ($130,000) (the
“Principal Amount”), together with interest (computed on the basis of a 365-day
year for the actual number of days elapsed) from the date hereof on the unpaid
balance of such Principal Amount from time to time outstanding at the rate of
eight percent (8%) per annum (“Interest”) until paid in full or converted as
provided herein.

 

1. Repayment of the Note. The Principal Amount outstanding hereunder shall be
payable in cash on January 30, 2015 (the “Maturity Date”). The entire Principal
Amount and all accrued and unpaid Interest shall be due and payable on the
earlier of (1) the Maturity Date and (2) the occurrence of an Event of Default
(as defined below).

 

2. Prepayment of the Note. The Company may prepay any outstanding amounts owing
under this Note, in whole or in part, at any time prior to the Maturity Date,
subject to conversions by the Holder, in accordance with Section 3 of this Note.

 

3. Conversion.

 

(a) Optional Conversion. At any time or from time to time and prior to payment
in full of the entire Principal Amount, the Holder shall have the right, at the
Holder’s option, to convert the Principal Amount and accrued Interest thereon,
in whole or in part (the “Conversion Amount”), into shares of common stock, par
value $0.001 per share (the “Common Stock”) of the Company. The number of shares
of Common Stock to be issued upon a conversion hereunder shall be determined by
dividing the Conversion Amount by $0.001.

 

(b) Conversion Mechanics. In order to convert this Note into Common Stock, the
Holder shall give written notice to the Company at its principal corporate
office or the notice address provided in this Note (which notice,
notwithstanding anything herein to the contrary, may be given via facsimile,
email, or other means in the discretion of the Holder) pursuant to the forms
attached hereto as Exhibit A (the “Conversion Notice”) of the election to
convert the same pursuant to this section (the date on which a Conversion Notice
is given, a “Conversion Date”). Such Conversion Notice shall state the
Conversion Amount and the number of shares of Common Stock to which the Holder
is entitled pursuant to the Conversion Notice (the “Conversion Shares”). The
Company shall immediately, but in no event later than three (3) trading days
after receipt of a Conversion Notice (the “Required Delivery Date”), deliver the
Conversion Shares to the Holder.

 



 

 

 

(c) No Fractional Shares. No fractional Conversion Shares shall be issued by the
Company. In lieu thereof, the shares of Common Stock otherwise issuable shall be
rounded up to the nearest whole Conversion Share.

 

(d) Holder’s Conversion Limitations. The Company shall not effect any conversion
of this Note, and a Holder shall not have the right to convert any portion of
this Note, pursuant to Section 3 or otherwise, to the extent that after giving
effect to such issuance after conversion as set forth on the applicable
Conversion Notice, the Holder (together with the Holder’s affiliates, and any
other Persons acting as a group together with the Holder or any of the Holder’s
affiliates), would beneficially own in excess of the Beneficial Ownership
Limitation (as defined below).  For purposes of the foregoing sentence, the
number of shares of Common Stock beneficially owned by the Holder and its
affiliates shall include the number of shares of Common Stock issuable upon
conversion of this Note with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which would be issuable
upon (i) conversion of the remaining, nonconverted portion of this Note
beneficially owned by the Holder or any of its affiliates and (ii) exercise or
conversion of the unexercised or nonconverted portion of any other securities of
the Company (including, without limitation, any other Common Stock Equivalents
(as defined below)) subject to a limitation on conversion or exercise analogous
to the limitation contained herein beneficially owned by the Holder or any of
its affiliates.  Except as set forth in the preceding sentence, for purposes of
this Section 3(d), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder, it being acknowledged by the Holder that the Company is not
representing to the Holder that such calculation is in compliance with Section
13(d) of the Exchange Act and the Holder is solely responsible for any schedules
required to be filed in accordance therewith. To the extent that the limitation
contained in this Section 3(d) applies, the determination of whether this Note
is convertible (in relation to other securities owned by the Holder together
with any affiliates) and of which portion of this Note is convertible shall be
in the sole discretion of the Holder, and the submission of a Conversion Notice
shall be deemed to be the Holder’s determination of whether this Note is
convertible (in relation to other securities owned by the Holder together with
any affiliates) and of which portion of this Note is convertible, in each case
subject to the Beneficial Ownership Limitation, and the Company shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Section 3(d), in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as reflected in (A) the
Company’s most recent periodic or annual report filed with the Commission, as
the case may be, (B) a more recent public announcement by the Company or (C) a
more recent written notice by the Company or the Company’s transfer agent
setting forth the number of shares of Common Stock outstanding.  Upon the
written or oral request of a Holder, the Company shall within two Trading Days
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Note, by the Holder or its affiliates
since the date as of which such number of outstanding shares of Common Stock was
reported. The “Beneficial Ownership Limitation” shall be 4.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock issuable upon conversion of this Note. The
Holder, upon not less than 61 days’ prior notice to the Company, may increase
the Beneficial Ownership Limitation provisions of this Section 3(d). The Holder
may, at any time, decrease the Beneficial Ownership Limitation, effective
immediately. Any increase will not be effective until the 61st day after such
notice is delivered to the Company. The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 3(d) to correct this paragraph (or any portion hereof)
which may be defective or inconsistent with the intended Beneficial Ownership
Limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such limitation. The limitations contained
in this paragraph shall apply to a successor holder of this Note.

 



 

 

 

(e) Adjustments for Issuance of Additional Securities. In the event that the
Company shall, at any time, from time to time, issue or sell any additional
shares of Common or pursuant to Common Stock Equivalents (hereafter defined)
(“Additional Shares of Common Stock”), at a price per share less than the
Conversion Price then in effect or without consideration, then the Conversion
Price upon each such issuance shall be reduced to a price equal to the
consideration per share paid for such Additional Shares of Common Stock. The
provisions of this Section 3(e) shall apply if (a) the Company, at any time
after the Issuance Date, shall issue any securities convertible into or
exchangeable for, directly or indirectly, Common Stock (“Convertible
Securities”), or (b) any rights or warrants or options to purchase any such
Common Stock or Convertible Securities (collectively, the “Common Stock
Equivalents”) shall be issued or sold. If the price per share for which
Additional Shares of Common Stock may be issuable pursuant to any such Common
Stock Equivalent shall be less than the applicable Conversion Price then in
effect, or if, after any such issuance of Common Stock Equivalents, the price
per share for which Additional Shares of Common Stock may be issuable thereafter
is amended or adjusted, and such price as so amended shall be less than the
applicable Conversion Price in effect at the time of such amendment or
adjustment, then the applicable Conversion Price upon each such issuance or
amendment shall be adjusted as provided in the first sentence of this Section
3(e). Notwithstanding the foregoing, no adjustment shall be made pursuant to
this Section 3(e) with respect to an Excepted Issuance. “Excepted Issuance”
means (i) securities issued as full or partial consideration in connection with
a strategic merger, acquisition, consolidation or purchase of substantially all
of the securities or assets of a corporation or other entity which holders of
such securities or debt are not at any time granted registration rights equal to
or greater than those granted to the Holder, (ii) the Company’s issuance of
securities in connection with strategic license agreements and other partnering
arrangements so long as such issuances are not primarily for the purpose of
raising capital and which holders of such securities or debt are not at any time
granted registration rights equal to or greater than those granted to the
Holder, (iii) the Company’s issuance of Common Stock or the issuances or grants
of options to purchase Common Stock to employees, directors, and consultants,
pursuant to plans that have been approved by a majority of the stockholders and
a majority of the independent members of the board of directors of the Company
or in existence as such plans are constituted on the original issuance date of
this Note, (iv) the Company’s issuance of securities upon the exercise or
exchange of or conversion of any securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the original
issuance date of this Note on the terms then in effect and (v) any and all
securities required to be assumed by the Company by the terms thereof as a
result of any of the foregoing even if issued by a predecessor acquired in
connection with a business combination, merger or share exchange.

 

(f) Other Adjustments. If the Company shall at any time or from time to time
after the original issuance date of this Note, effect a stock split of the
outstanding Common Stock, the applicable Conversion Price in effect immediately
prior to the stock split shall be proportionately decreased. If the Company
shall at any time or from time to time after the original issuance date of this
Note, combine the outstanding shares of Common Stock, the applicable Conversion
Price in effect immediately prior to the combination shall be proportionately
increased. Any adjustments under this Section 3(f) shall be effective at the
close of business on the date the stock split or combination occurs. If the
Company shall at any time or from time to time after the Issuance Date, make or
issue or set a record date for the determination of holders of Common Stock
entitled to receive a dividend or other distribution payable in shares of Common
Stock, then, and in each event, the applicable Conversion Price in effect
immediately prior to such event shall be decreased as of the time of such
issuance or, in the event such record date shall have been fixed, as of the
close of business on such record date, by multiplying, the applicable Conversion
Price then in effect by a fraction:

 

(1)the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date; and

 

(2)the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution.

 



If the Company shall at any time or from time to time after the original
issuance date of this Note, make or issue or set a record date for the
determination of holders of Common Stock entitled to receive a dividend or other
distribution payable in other than shares of Common Stock, then, and in each
event, an appropriate revision to the applicable Conversion Price shall be made
and provision shall be made (by adjustments of the Conversion Price or
otherwise) so that the holders of this Note shall receive upon conversions
thereof, in addition to the number of shares of Common Stock receivable thereon,
the number of securities of the Company which they would have received had this
Note been converted into Common Stock on the date of such event and had
thereafter, during the period from the date of such event to and including the
Conversion Date, retained such securities (together with any distributions
payable thereon during such period), giving application to all adjustments
called for during such period under this Section 3(f) with respect to the rights
of the Holder; provided, however, that if such record date shall have been fixed
and such dividend is not fully paid or if such distribution is not fully made on
the date fixed therefor, the Conversion Price shall be adjusted pursuant to this
paragraph as of the time of actual payment of such dividends or distributions.



 



 

 

 

If at any time or from time to time after the original issuance date of this
Note there shall be a capital reorganization of the Company (other than by way
of a stock split or combination of shares or stock dividends or distributions
provided for in this Section 3(f), or a reclassification, exchange or
substitution of shares, or a merger or consolidation of the Company with or into
another person where the holders of outstanding voting securities prior to such
merger or consolidation do not own over fifty percent (50%) of the outstanding
voting securities of the merged or consolidated entity, immediately after such
merger or consolidation, or the sale of all or substantially all of the
Company’s properties or assets to any other person (an “Organic Change”), then
as a part of such Organic Change, an appropriate revision to the Conversion
Price shall be made and provision shall be made (by adjustments of the
Conversion Price or otherwise) so that the Holder shall have the right
thereafter to convert such Note into the kind and amount of shares of stock and
other securities or property of the Company or any successor corporation
resulting from Organic Change. In any such case, appropriate adjustment shall be
made in the application of the provisions of this Section 3(f) with respect to
the rights of the Holder after the Organic Change to the end that the provisions
of this Section 3(f) (including any adjustment in the applicable Conversion
Price then in effect and the number of shares of stock or other securities
deliverable upon conversion of this Note) shall be applied after that event in
as nearly an equivalent manner as may be practicable.

 

Other Events. If any event occurs of the type contemplated by the provisions of
this Section 3(f) but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights or phantom stock
rights), then the Company’s Board of Directors will make an appropriate
adjustment in the Conversion Price so as to protect the rights of the Holder;
provided that no such adjustment pursuant to this Section 3(f) will increase the
Conversion Price as otherwise determined pursuant to this Section 3.

 

(g) Buy-In. In addition to any other rights available to the Holder, if the
Company fails to cause its transfer agent to transmit via DWAC or transmit to
the Holder a certificate or certificates representing the shares of Common Stock
issuable upon conversion of this Note on or before the Required Delivery Date,
and if after such date the Holder is required by its broker to purchase (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the shares of Common Stock issuable upon
conversion of this Note which the Holder anticipated receiving upon such
conversion (a “Buy-In”), then the Company shall (1) pay in cash to the Holder
the amount by which (x) the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (y) the
amount obtained by multiplying (A) the number of shares of Common Stock issuable
upon conversion of this Note that the Company was required to deliver to the
Holder in connection with the conversion at issue times (B) the price at which
the sell order giving rise to such purchase obligation was executed, and (2) at
the option of the Holder, either reinstate the portion of the Note and
equivalent number of shares of Common Stock for which such conversion was not
honored or deliver to the Holder the number of shares of Common Stock that would
have been issued had the Company timely complied with its conversion and
delivery obligations hereunder. For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted conversion of shares of Common Stock with an aggregate sale price
giving rise to such purchase obligation of $10,000, under clause (1) of the
immediately preceding sentence the Company shall be required to pay the Holder
$1,000. The Holder shall provide the Company written notice indicating the
amounts payable to the Holder in respect of the Buy-In, together with applicable
confirmations and other evidence reasonably requested by the Company. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
conversion of this Note as required pursuant to the terms hereof.

 

4. Termination of Rights Under this Note. This Note shall no longer be deemed to
be outstanding, and all rights with respect to this Note shall immediately cease
and terminate, upon receipt by the Holder of (i) the Principal Amount
outstanding and all accrued and unpaid Interest thereon, on the Maturity Date or
(ii) the conversion of the entire Principal Amount and Interest then due
hereunder.

 



 

 

 

5. Taxes or other Issuance Charges. The Company shall pay any and all taxes or
other expenses that may be payable in respect of any issuance or delivery of the
Conversion Shares.

 

6. Event of Default. (a) Each of the following events, individually, shall
constitute an “Event of Default”:

 

(i)the Company shall fail to pay any amount under the Note when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(ii)the Company shall fail to pay any accrued but unpaid interest when and as
the same shall become due and payable;

 

(iii)any representation or warranty made by or on behalf of the Company in or in
connection with the issuance of this Note, or in any report, certificate or
other document furnished pursuant to or in connection with the issuance of this
Note, shall prove to have been incorrect in any material respect when made or
deemed made or shall be breached;

 

(iv)the Company shall fail to observe or perform any covenant, condition or
agreement contained in this Note (other than those specified in clause (i),
(ii), and (iii) of this Section 6 and such failure shall continue unremedied for
a period of ten (10) days after notice thereof from Holder to the Company;

 

(v)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Company or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or for
a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for ninety (90) days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

(vi)the Company shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(v) of this Section 6, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Company or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;

 

(vii)the Company shall be unable, admit in writing its inability, or fail
generally, to pay its debts as they become due;

 

(viii)one or more final judgments for the payment of money in an aggregate
amount in excess of $25,000 shall be rendered against the Company and the same
shall remain undischarged for a period of twenty (20) consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Company to
enforce any such judgment;

 

(ix)any default by the Company under, or the occurrence of any event of default
as defined in, any other indebtedness owed by the Company;

 



 

 

 

(x)any event, transaction, action or omission of or involving the Company shall
occur which Holder reasonably believes will result in a material adverse effect
on the Company’s business and operations;

 

(xi)this Note shall cease to be, or shall be asserted by the Company or other
obligor thereunder not to be, in full force and effect

 

(b) Remedies. Upon the occurrence of an Event of Default, and in every such
event (other than an event with respect to the Company described in clauses (v),
(vi) or (vii) of Section 6(a), at any time during the continuance of such event,
Holder may, at its sole election, by notice to the Company, declare all amounts
under the Note then outstanding to be due and payable in whole (or in part, in
which case any amounts under the Note not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the outstanding
amount under the Note so declared to be due and payable, together with all fees
and other payment obligations of the Company accrued but unpaid under the Note,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Company, and
in case of any event with respect to the Company described in clauses (v), (vi)
or (vii) of Section 6(a), amounts under the Note then outstanding, together with
all fees and other payment obligations of the Company accrued but unpaid under
the Note, shall automatically become due and payable, without presentment,
demand, protest or notice of any kind, all of which are hereby waived by the
Company.

 

7. Non-Waiver. The failure of the Holder to enforce or exercise any right or
remedy provided in this Note or at law or in equity upon any default or breach
shall not be construed as waiving the rights to enforce or exercise such or any
other right or remedy at any later date. No exercise of the rights and powers
granted in or held pursuant to this Note by the Holder, and no delays or
omission in the exercise of such rights and powers shall be held to exhaust the
same or be construed as a waiver thereof, and every such right and power may be
exercised at any time and from time to time.

 

8. Waiver by the Company. The Company hereby waives presentment, protest, notice
of protest, notice of nonpayment, notice of dishonor and any and all other
notices or demands relative to this Note, except as specifically provided
herein.

 

9. Usury Savings Clause. The Company and the Holder intend to comply at all
times with applicable usury laws. If at any time such laws would render usurious
any amounts due under this Note under applicable law, then it is the Company’s
and Holder’s express intention that the Company not be required to pay Interest
on this Note at a rate in excess of the maximum lawful rate, that the provisions
of this Section 9 shall control over all other provisions of this Note which may
be in apparent conflict hereunder, that such excess amount shall be immediately
credited to the balance of the Principal Amount of this Note, and the provisions
hereof shall immediately be reformed and the amounts thereafter decreased, so as
to comply with the then applicable usury law, but so as to permit the recovery
of the fullest amount otherwise due under this Note.

 

10. Holder Not a Stockholder. The Holder shall not have, solely on account of
such status as a holder of this Note, any rights of a stockholder of the
Company, either at law or in equity, or any right to any notice of meetings of
stockholders or of any other proceedings of the Company until such time as this
Note has been converted, at which time the Holder shall be deemed to be the
holder of record of the Conversion Shares, as applicable, notwithstanding that
the transfer books of the Company shall then be closed or certificates
representing such Conversion Shares shall not then have been actually delivered
to the Holder.

 

11. Miscellaneous.

 

(a) Use of Proceeds. The Company covenants to use the proceeds from the sale of
this Note for the payment and full satisfaction of the Company’s obligations
under certain outstanding indebtedness of the Company to be approved by the
Holder.

 



 

 

 

(b) Governing Law; Venue. This Note shall be enforced, governed and construed in
all respects in accordance with the laws of the State of New York as such laws
are applied by the New York courts to contracts solely performed within its
borders, except with respect to the conflicts of law provisions thereof. Any
legal suit, action or proceeding arising out of or relating to this Note or the
transactions contemplated hereby shall be instituted exclusively in New York
County, New York. The parties hereto hereby: (i) waive any objection which they
may now have or hereafter have to the venue of any such suit, action or
proceeding, and (ii) irrevocably consent to the jurisdiction of the federal and
state courts located in New York County, New York in any such suit, action or
proceeding. This Note shall be deemed an unconditional obligation of Company for
the payment of money and, without limitation to any other remedies of Holder,
may be enforced against Company by summary proceeding pursuant to New York Civil
Procedure Law and Rules Section 3213 or any similar rule or statute in the
jurisdiction where enforcement is sought. For purposes of such rule or statute,
any other document or agreement to which Holder and Company are parties or which
Company delivered to Holder, which may be convenient or necessary to determine
Holder’s rights hereunder or Company’s obligations to Holder are deemed a part
of this Note, whether or not such other document or agreement was delivered
together herewith or was executed apart from this Note.

 

(c) Successors and Assigns. This Note and the obligations hereunder shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties; provided, however, that the Holder may assign all or any portion of
this Note without the consent of the Company.

 

(d) Notices. Any notice or other document required or permitted to be given or
delivered to the parties hereto shall be in writing and sent: (i) by fax, if the
sender on the same day sends a confirming copy of such notice by a recognized
overnight delivery service (charges prepaid), or (b) by registered or certified
mail, with return receipt requested (postage prepaid), or (c) by a recognized
overnight delivery service (with charges prepaid), to the following addresses:

 

(i)If to the Company, at:

 

763 Linden Ave.

Rochester, New York 14625

 

(ii)If to a Holder, at:

 

Marlin Capital Investments LLC, Florida

 

(e) Amendment; Waiver. No modification, amendment or waiver of any provision of
this Note shall be effective unless in writing and approved by the Company and
the Holder.

 

(f) Invalidity. Any provision of this Note which may be determined by a court of
competent authority to be prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invaliding the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

(g) Section and Paragraph Headings. The section and paragraph headings contained
herein are for convenience only and shall not be construed as part of this Note.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGE FOLLOWS]

 

 

 



 



IN WITNESS WHEREOF, this Note has been executed and delivered on the date first
above written by the duly authorized representative of the Company.



 

NATURALNANO, INC.

[image_001.jpg]

 





By:     Name: James Wemett   Title: President  



 



 

 

 

EXHIBIT A



 



Date:      





 

NATURALNANO, INC.

 

       





Attn:

 

CONVERSION NOTICE

 

The above-captioned Holder hereby gives notice to NaturalNano, Inc., a Nevada
corporation (the “Company”), pursuant to that certain Convertible Promissory
Note made by the Company in favor of the Holder in the principal amount of
$150,000 by the Company (the “Note”); that the Holder elects to convert the
portion of the Note balance set forth below into fully paid and non-assessable
shares of Common Stock of the Company as of the date of conversion specified
below.

 



A. Date of conversion:       B. Conversion #:       C. Conversion Amount:      
D. Conversion Price:         E. Conversion Shares:       F. Remaining Note
Balance:      



 



Please transfer the Conversion Shares to the undersigned at:

 

Address:

 



           



 



Sincerely,

 



By:     Name:  



 



 



 

 

